 

he

Case 1:19-cv-08876-JSR Document 48 Filed 12/09/19 Page 1 of 12

Towaki Komatsu

802 Fairmount Pl. Apt. 4B

Bronx, NY 10460

Tel: 718-450-6951

E-mail: Towaki_ Komatsu@yahoo.com

 

December 9, 2019

Hon. Jed Rakoff
United States District Judge

Daniel Patrick Moynihan United States Courthouse

500 Pearl Street
New York, New York 10007

 

2

Re: State of New York et al. v. United States Immigration and

 

Customs Enforcemeni, et al., No. 19

-cv-8876 (JSR) (S.D.N.Y.)

 

Dear Judge Rakoff,
This is Towaki Komatsu again. I am filing this lett
filed on 12/5/19 to intervene in the case referenced
audio and video recordings that I discussed betwee
in that filing. After submitting that filing, I realized
specific times within those recordings for you to cc
intervene in this case. I also realized that I didn’t pt
to-face conversation that I had with Chief U.S. Ma:
discussed at the end of that table. As a result, the ti
deficiencies by containing those specific times in th

a proper description of the video that I recorded of

er to you to supplement the application that I
above. That supplement primarily concerns
n pages 66 and 69 within a table that appears
that I inadvertently neglected to specify
msider in conjunction with my application to
roperly describe a video recording of a face-
shal Michael Greco on 11/19/19 that I

able that appears next remedies those

nose recordings for this Court to consider and

my conversation with Mr. Greco on 11/19/19.

In the interests of avoiding redundancy, the only columns being shown in this table show a) the

row number of the corresponding row to which it r

efers within the table that appeared at the end

of my 12/5/19 filing in this action for cross-referencing purposes and b) a description column

Page 1 ¢

of 6

 
that is use

 

(ase 1:19-cv-08876-JSR Document 48 Filed 12/09/19 Page 2 of 12

d to specify specific times in those audio and video recordings for this Court to

consider ih conjunction with this application.

 

Row #

Description

 

3

Both the CSO who dropped my laptop and I are shown in that video at the elapsed
time of 20 seconds from its beginning as I am then shown holding my laptop in my

right hand as I’m about to walk through a metal detector.

 

I’m shown in the top frames that are shown among 4 frames. At roughly the elapsed
time of 48 seconds from the beginning of that video, CSO Galgano and CSO Quealley
began criminally assaulting and retaliating against me in response to lawful and
entirely valid speech that I was then expressing about the fact that CSOs didn’t have
adequate procedures in place to cause them to carefully handle electronic equipment
property belonging to people who visited the Thurgood Marshall federal courthouse.
When they criminally assaulted me, I hadn’t exhibited any disorderly or otherwise
threatening body language or otherwise expressed the same verbally. Due to the
distance between the video security cameras that recorded that confrontation and
where it occurred, what is shown in the video recording appears to be quite small in
size. As a result I strongly recommend enlarging the size of the playback of that video

as much as possible to best comprehend what is shown in it.

 

 

 

At the elapsed time of 2 minutes and 55 seconds from the beginning of that video, Mr.
Morales is seen criminally assaulting me by having both of his hands on my chest as
he illegally also prevented from lawfully proceeding further into that courthouse to
follow-up conduct official business that includes performing legal research and

following-up on a lawsuit that I had filed there that was then active.

 

Page 2 of 6

 

 

 
Case 1:19-cv-08876-JSR Document

ie.

A8 Filed 12/09/19 Page 3 of 12

 

Row #

Description

 

Mr. Brasgalla and I are shown near each
minutes and 6 seconds from its beginnin

was then shown standing near me.

other in that video at the elapsed time of 8

g as I’m shown sitting while Mr. Brasgalla

 

 

10

Mr. McHugh and I are shown in that vid

and holding papers in my right hand.

o at the elapsed time of 16 minutes and 32

seconds from its beginning. I’m then shown on the right while wearing a yellow shirt

 

11

I’m shown in that video at the elapsed time of 15 minutes and 53 seconds from its
beginning wearing a yellow shirt while standing to the left of CSO Ken Taylor who is
a Black male. Mr. McHugh is then shown standing in front of and somewhat to my

left as Mr. Taylor was pointing toward Mr. Brasgalla with his right hand.

 

 

 

12

Marshals Service (“USMS") is shown at

shown in that video is quite small in size

the playback of that video as much as po

 

18 seconds from the start of that video in

USMS walked down a set of stairs in fro:

The “fist-bump” gesture between Mr. Morales and a member of the United States

the elapsed time of roughly 16 minutes and
the upper-left frame as a member of the

nt of the Pearl Street entrance to the Daniel

Patrick Moynihan federal courthouse and met Mr. Morales there. Due to the distance

between where that occurred and the video security camera that recorded it, what is

I therefore strongly recommend enlarging

ssible to best comprehend what is shown in it.

 

 

Page 3 df 6

 

 

 
 

CGase 1:19-cv-08876-JSR Document 48 Filed 12/09/19 Page 4 of 12

 

Row #

Description

 

13

At the elapsed time of 2 minutes and 24 seconds from the start of that video recording,
Mr. Morales is clearly shown using his right hand to stick what appears to be his index
finger within less than 5 inches from my face to try to illegally intimidate and harass
me as he was then stalking me in the presence of CSO Foley, who is also then clearly

shown in that video.

 

14

At the elapsed time of 4 minutes and 56 seconds from the start of that video recording,

I’m shown lawfully conducting myself as I was then walking to an elevator in front of

 

Mr. Lui, who was stalking me and appeared to be engaged in some type of radio
communication with a device he held in his right hand. At that time, I had a notebook

in my right hand.

 

15

Katherine Day of the USMS’ Freedom of Information Law division is clearly heard at
the elapsed time of roughly 38 seconds from the beginning of that video having made

such a remark as I played back her voicemail message.

 

 

18

I inadvertently forgot to point out that this video recording actually shows a playback
by me of the video recording that I recorded with a cell phone on 11/19/19 at 5 pm of
a conversation that I then had with Chief U.S. Marshal Michael Greco instead of that
video recording being the actual video recording that I recorded on that date at that
time. I recorded a video recording of my playback of that video to show information
about what was recorded by the GPS feature on the cell phone that I used to record
that earlier video recording on 11/19/19 at 5 pm as GPS was then active on my cell

!

phone.

 

Page 4 of 6

 

 

 
 

a

1

Case 1:19-cv-08876-JSR Document

Also, it’s necessary for me to apprise you about an

—_i et __.

48 Filed 12/09/19 Page 5 of 12

incident that occurred on 12/6/19 inside of the

Records Room that is located on the third floor inside of the Daniel Patrick Moynihan federal

courthouse that further justifies having me be grant

ed authorization to intervene in this case. That

incident is clearly described in detail in the attached printouts of e-mail messages that I sent on

12/6/19 to the Office of Inspector General for the United States Department of Justice’s New

York City field office. In short, Roseanne Dempsey who works for the Records Management

division of the Daniel Patrick Moynihan federal courthouse flagrantly violated my constitutional

rights in the presence of other members of the general public in that room between 3:15 pm and

4 pm on 12/6/19 as she used a patently fraudulent p

that she subjected me to without any justification w

retext to try to justify illegal discrimination

hatsoever. She also ignominiously

stigmatized me in the presence of those other unknown members of the public by fraudulently

telling me in that room then that she felt threatened

by me strictly because a federal court

security officer was not present in that room instead of her having felt that way because of some

way that I had conducted myself toward her. I have

never threatened her in any way whatsoever.

1 have never conducted myself in any unlawful or disorderly way in her presence. Her claims to

me that were made within earshot of other members
in which she fraudulently contended that I needed te

in that room. Quite simply, her remarks to me on 12

of the public also included a remark by her
» have a federal court security officer with me

/6/19 in that room were as offensive as

having a man who has never raped someone being fraudulently and falsely accused by a woman

of having committed a rape. In fact, her remarks to t

me then likely constituted defamation against

me because other unknown members of the public were within earshot.

Page 5 of 6

 
 

Thank you for your time and consideration.

Regards,

a

<a

 

Towaki Kiomatsu

 

@ase 1:19-cv-08876-JSR Document 48

Page 6 of 6

Filed 12/09/19 Page 6 of 12

 

 
 

Case 1:19-cv-08876-JSR Document

yim 6F

48 Filed 12/09/19 Page 7 of 12

From: Towaki Komatsu <towaki_komatsu@yahoo.com>
Subject: Violations of federal court regulations, federal laws & constitutional rights by federal
court records management clerk Roseanne Demps¢y today in court

Date: December 6, 2019 at 7:36:08 PM EST
To: Dojoig.newyorkcomplaints@usdoj.gov
Hi

2

My name is Towaki Komatsu.

I’m sending you this e-mail message to file a complaint against Roseanne Dempsey for having
employed a patently fraudulent pretext to flagrantly violate all of the following in regards to me
today between 3:15 pm and 4 pm while I was inside of the Records Room that is located on the
third floor of the Daniel Patrick Moynihan federal courthouse:

 

41 CFR §102-74.390(d), 42 U.S.C. § 1983, 42 U.S.C. § 1986, 18 U.S.C. §245(b)(5), 18 U.S.C.
§ 1512(b), 18 U.S.C. § 1512(c), 18 U.S.C. §1512(d), 18 U.S.C. §1513(e), my First Amendment

rights, my Fourteenth Amendment rights that pert

selective-enforcement that corresponds to the class+

A video security camera that is controlled by the U

n to due process, equal protection, and
of-one legal theory.

S. Marshals Service is installed in a corner of

that room located to the right of the entrance to that room.

Throughout the entire time that I was inside of the I

Daniel Patrick Moynihan federal courthouse

today, I conducted myself in an entirely lawful manner in stark and startling contrast to Ms.

Dempsey. Ms.

Ms. Dempsey’s illegal conduct against me today in

side of the Records Room within the Daniel

Patrick Moynihan federal courthouse was in her official capacity as a clerk for that courthouse’s
Records Management division. She did so by deliberately, arbitrarily, capriciously, fraudulently,

and irrationally denying me my legal right to rece
records until a federal court security officer arrived
that room. By subjecting me to that treatment, she i
enforcement that corresponds to the class-of-one le:
discrimination that had no legal justification whats

Shortly after I entered that Records Room today an

 
 

 

e information from her concerning court

in that Records Room after me while I was in
legally subjected me to selective-

al theory tied to an illegitimate animus and
ever on her part.

as I was beginning to lawfully ask her a

question about how I could obtain a record of a court transcript for a case in which I am the

plaintiff, she interrupted me and told me that she w
federal court security officer was present in that ro
her decision to not immediately provide me assista:
that I needed to have a federal court security office
lawfully responded to that deceit by her, by telling
also told her that I had prevailed in litigation in whi
against me to cause me to be subjected to an abuse

uld not provided me any assistance until a
im. When I promptly and lawfully challenged
ce, she fraudulently and promptly claimed
(“CSO”) with me then. I promptly and

at I did not need to have a CSO with me. I
h CSOs had expressed fraudulent claims

of process. I was then referring to the entirely

 

Page 1 of 3

 
 

Gase 1:19-cv-08876-JSR Document 48 Filed 12/09/19 Page 8 of 12

frivolous and retaliatory case of USA v. Komatsu, No. 1:18-cr-00651 (E.D.N_Y. Oct. 21,

2019) that) was dismissed against me on 10/21/19 at the request of the prosecution in that case.
Prior to meeting Ms. Dempsey today, I met her in that same room on numerous dates and we
both conducted ourselves appropriately toward one another at all times in it. Also, prior to seeing
her today,|I saw her after 10/21/19 and apprised her about the fact that the case of USA v.
Komatsu had been dismissed in my favor. I believe that she congratulated me when I told her
about that| However, all of that professionalism and fair treatment toward me by her shockingly
and suddenly came to a crashing halt today for no valid reason.

 

After she told me that I needed to have a CSO with me in that room today, she fraudulently then
told me that she felt threatened by me. When I diligently and lawfully challenged her to
substantiate that claim by directing her to provide me a credible reason why she felt threatened
by me, sh¢ replied by telling me that it was merely because she had grown accustomed to seeing
me in the presence of federal court security officers when I met her in that Records Room.
However,|she then exaggerated in that regard somewhat because there have been times following
8/8/18 when I was in that Records Room with her and no federal court security was present in it
as well. On such occasions, she handed me printouts of legal filings and talked with me in a
professional manner. She arbitrarily, capriciously, and irrationally refused to follow that practice
today with me in that same room and outside of the presence of a federal court security officer.

I explained much of what I just stated above to Ms. Dempsey today in that Records Room as
well as to|her supervisor (David Ng) and a federal court security officer whose first name begins
with the letter “N” and last name is Lee. All of those conversations were face-to-face and
occurred jn that Records Room between 3:15 pm and 4 pm in the presence of witnesses who I do
not know

It is also worth mentioning that after I entered that Records Room today after 3:15 pm and Ms.
Dempsey|clearly stated to me that she would not assist me until a CSO arrived to that room, she
assisted a|male visitor to that room who arrived to it after I did. That fact that she helped him
before m¢ violated my due process rights and was clearly and quite literally “disorderly” conduct
by her to my detriment on account of the clear fact that she should have assisted visitors to that
room in the order in which they arrived to it.

Since the|U.S. Marshals Service has a long and ongoing track record of illegally withholding
video recordings from me that are recorded by video security cameras it controls that are
installed inside of federal courthouses in New York City and within their immediate vicinity
outside of them in flagrant violation of my First Amendment right, my Fifth Amendment rights,
my Fourteenth Amendment rights, my rights pursuant to 5 U.S.C. § 552(a), and federal statutes
that inclulle 42 U.S.C. § 1983, 42 U.S.C. § 1985, 42 U.S.C. § 1986, 18 U.S.C. § 1512, 18 U.S.C.
§ 1519, it}is incumbent upon your team to make immediate arrangements to cause the video
recordings that are sufficiently identified within the following e-mail message to be preserved
and promptly provided to me in non-redacted and unedited form for the time periods that I
specifiediin that e-mail message.

Page 2 of 3

 
 

—

Li 1

Case 1:19-cv-08876-JSR Document/48 Filed 12/09/19 Page 9 of 12

Re/ New Freedom of

Informatio...d for video
V7 KE

After the CSO whose last name is Li arrived to the
me and tried to shift the blame from Ms. Dempsey

Records Room, he was professional toward

to himself for what had transpired between

Ms. Dempsey and I in that room today prior to his arrival to it after me. However, I lawfully
pointed out to him that none of that was his fault and that it was instead the fault of Ms.

Dempsey. Mr. Ng then answered my questions aba

ut court records that I was originally going to

ask Ms. Dempsey about before she illegally subjected me to discrimination in that room today.

Appropriate corrective action to be taken against M

[s. Dempsey includes having her promptly

fired from her job with the U.S. Courts for having see a fraudulent pretext today against me to

subject me to an abuse of process under color of la

receive government services while failing to accord

to such restrictions.

From,
Towaki Komatsu

Tel: 718-450-6951

Page 3 of 3

while Illegally hindering my ability to
| me proper due process prior to subjecting me

 
 

Gase 1:19-cv-08876-JSR Document 48 Filed 12/09/19 Page 10 of 12

)

=

 

 

 
 

ae.

Case 1:19-cv-08876-JSR Document 48 Filed 12/09/19 Page 11 of 12

From: Towaki Komatsu <towaki_komatsu@yahoo.com>
Subject: Re: New Freedom of Information Act demand for video
Date: December 6, 2019 at 4:57:00 PM EST
To: USMS FOIA <USMS FOIA @usdoj.gov>
Ce: internal .affairs@usdoj.gov

My name is Towaki Komatsu.

I am ordering the United States Marshals Service in accordance with the Freedom of
Information Act (“FOIA”), my First Amendment rights, Fifth Amendment rights, and 5
U.S.C. 552(a) to promptly provide me all video recordings that were recorded today of
me between 10 am and 4:30 pm by video security cameras controlled by the U.S.
Marshals Service a) throughout the entire time that I was inside of the following
courthouses:

a) The Thurgood Marshall federal courthouse in Manhattan.
b) The Daniel Patrick Moynihan federal courthouse in Manhattan.

c) The Brooklyn federal courthouse that is located at 225 Cadman Plaza East in
Brooklyn.

 

 
 
   
 

Throughout the entire time that I was inside of all of those courthouses today, I conducted
myself in an entirely lawful manner. However, a female court clerk named Roseanne
Dempey violated my First Amendment and Fourteenth Amendment due process and
equal protection right between 3:15 pm and 4 pm to receive court services from her
without unnecessary delay in her official capacity as a clerk in the Records Room that is
located on the third floor of the Daniel Patrick Moynihan federal courthouse. Shortly
after I entered that Records Room today and as I was beginning to lawfully ask her a
question about how I could obtain a record of a court transcript for a case in which I am
the plaintiff, she interrupted me and told me that she would not provided me any
assistance until a federal court security officer was present in that room. When I promptly
and lawfully challenged her decision to not immediately provide me assistance, she
fraudulently claimed that she felt threatened by me in spite of the fact that I

never conducted myself in a threatening, disruptive, or disorderly manner before she
stated that she would not assist me today. I also|inever communicated anything to her
before she made that remark that could be reasonably construed as being threatening in
nature. There were several witnesses in that room as my interactions with her occurred
today. While I was in that room today, I talked with her supervisor who is named David

Page 1 of 2
Case 1:19-cv-08876-JSR Document 48 Filed 12/09/19 Page 12 of 12

Ng. I dlso talked with a male federal court security officer who has the first letter of “N”
in his first name and has the last name of Lee. He is a Black male.

Areas |where I was inside of the Daniel Patrick Moynihan federal courthouse today
consisted of its Records Room, one of its elevators that I took to get the Records Room
and back to the first floor, the security screening area, its phone bank area, and various
corridors in those areas.

Areas|where I was inside of the Thurgood Marshall federal courthouse today consisted of
its Pra Se Intake office, its security screening area on its first floor, the clerk’s office for
the U.S. Court of Appeals for the Second Circuit, and various corridors in those areas.

Areas|where I was inside of the Brooklyn federal courthouse today consisted of its Pro Se

Intake office, its security screening area on its first floor, various corridors in those areas,
and a restroom.

My mailing address is:

Towaki Komatsu
802 Fairmount Place.
Apartment 4B
Bronx, NY 10460

From,

T owaki Komatsu

Page 2 of 2

 

 

 
